[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Peterson v. McClelland, Slip Opinion No. 2017-Ohio-6922.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-6922
     THE STATE EX REL. PETERSON, APPELLANT, v. MCCLELLAND, JUDGE,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Peterson v. McClelland, Slip Opinion No.
                                     2017-Ohio-6922.]
Mandamus and prohibition—Mandamus claim barred by res judicata—Prohibition
        claim without merit because judge did not exceed his jurisdiction—Court of
        appeals’ judgment denying writs of mandamus and prohibition affirmed.
        (No. 2016-0741—Submitted May 2, 2017—Decided July 26, 2017.)
               APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 103918, 2016-Ohio-1549.
                                    ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Eighth District Court of Appeals
denying appellant Damien L. Peterson’s petition for writs of mandamus and
prohibition.
                            SUPREME COURT OF OHIO




                                   Background
       {¶ 2} In 2006, Peterson was convicted in Cuyahoga County Common Pleas
Court of aggravated robbery, felonious assault, and having a weapon while under
disability. In 2014, appellee, Judge Robert C. McClelland, granted Peterson’s
motion for judicial release and placed him on community control for a period of
two years.
       {¶ 3} The state appealed from the judgment granting Peterson judicial
release, and in March 2015, the Eighth District Court of Appeals reversed the trial
court’s judgment, holding that the trial court had failed to make the statutory
findings required by R.C. 2929.20(J) before granting judicial release. State v.
Peterson, 8th Dist. Cuyahoga No. 101727, 2015-Ohio-1152. However, on May 8,
2015, the trial court revoked Peterson’s judicial release and ordered him to serve
the remainder of his 12-year prison sentence. The trial court then filed an entry
stating, “The order of the court of appeals has been rendered moot. Defendant
violated the terms of probation for his judicial release and was sentenced to serve
the remainder of his prison sentence.”
       {¶ 4} In 2015, Peterson filed a petition for a writ of mandamus in this court,
and we dismissed it. State ex rel. Peterson v. McClelland, 143 Ohio St.3d 1540,
2015-Ohio-4633, 40 N.E.3d 1178. Peterson then sought writs of mandamus and
prohibition in the court of appeals to compel Judge McClelland to comply with the
prior appellate judgment reversing the grant of judicial release and to prevent him
from exercising jurisdiction in his criminal case. He argues that because Judge
McClelland failed to follow the appellate court’s remand order, his entry finding
that Peterson violated the terms of his community control and returning him to
prison is void. The court of appeals granted Judge McClelland’s motion for
summary judgment, thereby denying Peterson’s petition for writs of mandamus and
prohibition. Peterson’s appeal from that judgment is before us.




                                         2
                                 January Term, 2017




                                       Analysis
        {¶ 5} To be entitled to extraordinary relief in mandamus, Peterson must
establish a clear legal right to the requested relief, a clear legal duty on the part of
Judge McClelland to provide it, and the lack of an adequate remedy in the ordinary
course of the law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-
69, 960 N.E.2d 452, ¶ 6. He must prove his entitlement to the writ by clear and
convincing evidence. Id. at ¶ 13.
        {¶ 6} The court of appeals correctly held that Peterson’s mandamus claim
is barred by res judicata because the petition for a writ of mandamus that Peterson
filed in this court prior to filing his petition for a writ of mandamus in the court of
appeals sought the same relief, and we granted Judge McClelland’s motion to
dismiss in that case, State ex rel. Peterson, 143 Ohio St.3d 1540, 2015-Ohio-4633,
40 N.E.3d 1178. See State ex rel. Franks v. Cosgrove, 135 Ohio St.3d 249, 2013-
Ohio-402, 985 N.E.2d 1264, citing State ex rel. Carroll v. Corrigan, 91 Ohio St.3d
331, 744 N.E.2d 771 (2001).
        {¶ 7} To be entitled to a writ of prohibition, Peterson must prove that Judge
McClelland exercised unauthorized judicial power and that denying the writ would
result in injury for which no other adequate remedy at law exists. State ex rel.
Steffen v. Myers, 143 Ohio St.3d 430, 2015-Ohio-2005, 39 N.E.3d 483, ¶ 12; State
ex rel. Miller v. Warren Cty. Bd. of Elections, 130 Ohio St.3d 24, 2011-Ohio-4623,
955 N.E.2d 379, ¶ 12.
        {¶ 8} However, “[i]n the absence of a patent and unambiguous lack of
jurisdiction, a court having general subject-matter jurisdiction can determine its
own jurisdiction, and a party contesting that jurisdiction has an adequate remedy
by appeal.” State ex rel. Plant v. Cosgrove, 119 Ohio St.3d 264, 2008-Ohio-3838,
893 N.E.2d 485, ¶ 5. Under R.C. 2931.03 and 2929.20(K), Judge McClelland had
jurisdiction over Peterson’s criminal proceeding, including his sentencing and his




                                           3
                              SUPREME COURT OF OHIO




judicial release. State ex rel. Pruitt v. Donnelly, 129 Ohio St.3d 498, 2011-Ohio-
4203, 954 N.E.2d 117, ¶ 2.
        {¶ 9} Peterson argues that Judge McClelland violated the law-of-the-case
doctrine and disregarded the appellate court’s mandate when the judge revoked his
judicial release and ordered him to serve the remainder of his prison term. But
contrary to Peterson’s suggestion, the court of appeals’ remand order did not require
the trial court to reimpose judicial release. Instead, because the trial court had failed
to make the requisite findings, the court of appeals reversed the trial court’s entry
granting Peterson judicial release and “remanded [the matter] for further
proceedings” consistent with its opinion. Peterson, 2015-Ohio-1152, at ¶ 11-12.
Thus, Judge McClelland did not exceed his jurisdiction in revoking Peterson’s
judicial release and ordering him to serve the remainder of his prison term. See
Nolan v. Nolan, 11 Ohio St.3d 1, 3-4, 462 N.E.2d 410 (1984) (observing that the
law-of-the-case doctrine “functions to compel trial courts to follow the mandates
of reviewing courts,” and that “the trial court is without authority to extend or vary
the mandate given”).
        {¶ 10} Moreover, Peterson had the right to appeal the order revoking his
judicial release. “An appeal is generally considered an adequate remedy in the
ordinary course of law sufficient to preclude a writ.” Shoop v. State, 144 Ohio St.3d
374, 2015-Ohio-2068, 43 N.E.3d 432, ¶ 8, citing State ex rel. Pressley v. Indus.
Comm., 11 Ohio St.2d 141, 228 N.E.2d 631 (1967), paragraph three of the syllabus.
                                                                   Judgment affirmed.
        O’CONNOR, C.J., and KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE,
JJ., concur.
        O’DONNELL, J., concurs in judgment only.
                                 _________________
        Damien L. Peterson, pro se.




                                           4
                               January Term, 2017




       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and James
E. Moss, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        5